                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID WAYNE MCDANIEL,

       Petitioner,

vs.                                                                   No. 18-cv-1058 KG/KBM


MARK GALLEGOS,

       Respondent.
                                  ORDER TO SHOW CAUSE

       This matter is before the Court in connection with petitioner’s 28 U.S.C. § 2254 habeas

corpus action (Doc. 1). The Court has made multiple attempts to mail documents to Petitioner,

including an Order to Show Cause (Doc. 3) addressing his apparent failure to exhaust state

remedies. Each mailing was returned as undeliverable with a notation “Released.” See Docs. 4-

6. The Court located a new address for Petitioner and resent Order to Show Cause, but that mailing

was also returned as undeliverable. See Docs. 7, 8. It appears Petitioner has been released from

custody without advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6. The

Court will therefore require Petitioner to notify the Clerk of his new address or show cause why

this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of

procedure .... The same is true of simple, nonburdensome local rules….”) (citations omitted).

Failure to timely comply will result in dismissal of this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Petitioner shall notify

the Clerk in writing of his current address or show cause why this action should not be dismissed.



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
